I am persuaded the opinion of Judge Simpson, speaking for the Court of Appeals, is in all respects correct and needs no further elaboration.
Reference may be made to the case of May v. State, Ala.App.,6 So. 2d 521,1 where May's conviction (the party with whom the defendant had been found by the jury to have conspired for the commission of this alleged larceny), was affirmed by the Court of Appeals, but the opinion of which was not here reviewed.
Finding myself in accord with these two opinions of the Court of Appeals, I think the writ should be denied, and, of consequence, respectfully dissent.
1 30 Ala. App. 390. *Page 267